Citation Nr: 0206433	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  95-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of head 
injury claimed as amnesia.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1965 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the RO which, 
in part, denied service connection for PTSD and a head injury 
with amnesia.  A personal hearing before a hearing officer at 
the RO was held in June 2000.  

At the personal hearing, the veteran withdrew the issues of 
service connection for residual disabilities based on 
exposure to Agent Orange and an increased rating for his 
service-connected defective hearing.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.  

2.  Objective evidence of the veteran's exposure to an in-
service stressor which is shown to result in PTSD has not 
been demonstrated.  

3.  The veteran does not currently have PTSD which is related 
to a verified stressor he experienced in military service.  

4.  The veteran does not have a disability, claimed as 
amnesia, from a head injury in service.  



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).  

2.  The veteran does not have residuals of a head injury with 
amnesia due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran reported a 
history of a head injury during jump school on a Report of 
Medical History at the time of his separation examination in 
November 1968.  The service medical records do not show any 
treatment for residuals of a head injury subsequent to jump 
school or during his two plus years of remaining service.  
The veteran's head was normal on examination at separation, 
and there were no pertinent abnormalities referable to any 
residual disability related to the veteran's head.  

By letter dated in February 1994, the veteran was requested 
to provide specific information concerning the claimed 
stressors that led to his current psychiatric problems and 
diagnosis of PTSD, so that further investigation could be 
undertaken to verify the reported incidents.  

In a letter received in March 1994, the veteran reported that 
he witnessed the brutal torture of Vietnamese by American 
soldiers.  The veteran reported that he killed a young 
Vietcong when he ran into the veteran's bayonet.  After that 
incident, the veteran reported that he began to drink heavily 
and take drugs to suppress the memories of these and other 
incidents he experienced in Vietnam.  He reportedly saw a 
Vietcong being thrown out of a helicopter and could still 
hear his screams as he fell.  The veteran reported that he 
had amnesia for about six hours after the head injury, and 
that he had had frequent lapses in memory ever since.  

Private medical records show that the veteran was 
hospitalized in January 1993 on petition of the court after 
locking himself in a hotel room and threatening to kill 
himself.  The veteran reported increased confusion, poor 
concentration, pressured speech, and flight of ideas.  He 
denied prior inpatient treatment but acknowledged abuse of 
substances.  On examination, the veteran was disheveled.  His 
speech was pressured, his mood euphoric, and his affect was 
labile.  The veteran reported visual hallucinations and a 
history of out-of-body experiences.  He had paranoid ideation 
and was poorly oriented.  His judgment was poor and his 
insight limited.  The diagnoses included bipolar affective 
disorder-depressed, and alcohol addiction.  

Copies of the veteran's service personnel records, associated 
with the claims file in April 1994, show that his primary 
military occupational specialty (MOS) was that of a heavy 
construction carpenter (51B20).  The veteran arrived in 
Vietnam on May 2, 1967, and was assigned to Company B, 92nd 
Engineer Battalion (Co. B, 92nd Engr Bn (Const)).  In 
November, the veteran was reassigned to Company D, 169th 
Engineer Battalion (Co D, 169th Engr Bn) and worked as a 
construction apprentice.  The veteran departed Vietnam on 
April 30, 1968.  The veteran's decorations include the 
National Service Department Medal, Parachute Badge, Vietnam 
Service Medal, Republic of Vietnam Commendation Medal, and 2 
Overseas Bars.  

Private medical records received in May 1994, show that the 
veteran was hospitalized in October 1993.  The veteran had a 
10-month psychiatric history and a 27-year history of alcohol 
and drug abuse, including LSD almost everyday for four years, 
and angel dust for a shorter period of time.  On mental 
status examination, the veteran was appropriately dressed and 
related well.  His eye contact was good and his speech was 
soft, clear, and sometimes a little hard to interrupt.  His 
mood was anxious, and his affect constricted.  The veteran 
had some foggy circumstantiality and tangentiality with some 
flight of ideas.  The veteran stated that he was a crusader, 
that he saw things before they happened, and that he could 
read people's minds.  The veteran did not have much insight 
into his illness.  The diagnosis at discharge was bipolar 
disorder.  

By rating action in June 1994, service connection was denied, 
in part, for PTSD and head injury with amnesia.  

VA medical records associated with the claims file in June 
1994 and January 1995 show that the veteran was first 
admitted to a VA hospital for psychiatric treatment in 
February 1994.  The veteran reported increasing depression, 
difficulty sleeping at night, no energy, socially withdrawn, 
and nightmares and flashbacks of his Vietnam experiences.  
The veteran reported that he began having chronic auditory 
and visual hallucinations in Vietnam.  He had a severe 
history of polysubstance abuse, including significant abuse 
of hallucinogens (LSD), cocaine, and alcohol.  During his 
hospital stay, the veteran was cooperative and interacted 
with his peers, but refused to participate in any group 
activities.  The veteran stated that drugs and alcohol were a 
problem, that he enjoyed doing them, and that he did not see 
any harm in doing them occasionally. A CT scan of the 
veteran's head and an EEG were within normal limits.  The 
diagnoses included organic affective disorder, PTSD, 
schizotypal personality disorder, and history of 
polysubstance abuse.  

Copies of medical records from J. F. K. Memorial Hospital, 
received in January 1995, show that the veteran was treated 
for various problems on numerous occasions from 1986 to 1993.  
A letter from Dr. D. Kalkstein dated in November 1994 was to 
the effect that he treated the veteran for depression briefly 
in 1990 and then again in 1993, for paranoia, racing 
thoughts, pressured speech and an inability to sleep.  Dr. 
Kalkstein noted that the veteran had additional treatment at 
other private hospitals and was referred to the VA PTSD 
Group.  A letter from a Ph.D. Candidate, M. G. Laughrey, in 
January 1995, was to the effect that the veteran was treated 
for PTSD over the past five years.  The veteran suffered from 
considerable recall from his active combat days and also 
suffered from Attention Deficit Disorder (ADD).  

A letter from a VA staff psychiatrist, dated in April 1995, 
was to the effect that he had treated the veteran on an 
outpatient basis for two years.  The psychiatrist indicated 
that, although the veteran had a number of different 
diagnoses, it was his opinion that he suffered from PTSD.  He 
noted that the veteran was in Vietnam for 13 months, that he 
was in combat, and that he witnessed the killing of 
civilians.  The most disturbing of all of the veteran's 
experiences was witnessing the interrogation, torture, and 
murder of prisoners of war.  

In a letter dated in September 1995, the veteran was informed 
that the stressor information he provided was not 
sufficiently detailed to attempt verification.  The veteran 
was asked to provide specific dates, places, and the names of 
units of assignments where the stressful incidents occurred 
so that additional development could be undertaken.  

When examined by VA in December 1995, the veteran reported 
that he injured his head during parachute training and was 
rendered unconscious for one hour, and then hospitalized at 
an Army hospital.  He stated that he served 13 months in 
Vietnam where he went on patrol and witnessed many 
atrocities.  The veteran reported that while he was in 
Saigon, he saw a Vietnamese officer execute a young man.  He 
said he could not remember the exact dates but that the 
incident was photographed and published in newspapers.  The 
veteran reported that he drank heavily but stopped about 10 
years earlier.  He had difficulty sleeping and had 
nightmares.  He had a wild temper and a poor appetite.  He 
got paranoid and believed that people were following him.  He 
heard voices calling his name and talking about him.  The 
veteran described visual hallucinations for the past year, 
including seeing spiders and cockroaches.  On examination, 
the veteran looked his stated age, was casually dressed, and 
was moderately restless.  He gave some relevant answers but 
was vague and circumstantial.  He admitted to auditory and 
visual hallucinations and verbalized ideas of reference.  His 
affect was flattened and inappropriate.  The veteran was 
oriented but forgetful.  His insight and judgment were 
marginal.  The diagnosis was schizophrenia, paranoid.  No 
relation to head injury or PTSD was demonstrated.  

In a letter received in September 1996, the veteran reported 
that he could not provide specific dates, times, or names 
concerning the stressful incidents he witnessed in Vietnam.  
The veteran reported that when he arrived in Vietnam, his 
outfit was assigned to guard duty, 20 hours a day for 2 to 3 
months.  The veteran recalled an incident while on guard duty 
on the back gate of a base camp in Long Binh when a 
Vietnamese woman came walking down the road carrying two 
baskets over her shoulders.  The veteran challenged her to 
stop, but the woman began to back up.  Just then two 
Vietnamese soldiers came along in a jeep.  They got out and 
pulled the baskets from the woman and found ammunition.  The 
soldiers pulled the woman to the side of the road and shot 
her in the head with a 45 caliber pistol.  They got back into 
the jeep and drove off like nothing happened.  The veteran 
stated that he went numb watching this and went into a shell 
where he had stayed up to the present time.  The veteran said 
that he reported this to his commanding officer and that 
other guards came down and took the body away.  

In another instance, the veteran was in charge of the "Rat 
Patrol," taking Americans in and out of Saigon, when they 
came upon a firefight.  South Vietnamese soldiers had closed 
off the road and had civilians against a wall checking papers 
when one of the soldiers pulled a civilian into the street 
and blew his head off with a 45 caliber pistol.  The veteran 
jumped back into his jeep and drove off through the 
firefight.  The veteran also reported that he was on 
temporary duty in charge of a detail on the Saigon River 
guarding an oil dock for three months and earned a Bronze 
Star for his actions.  He was then reassigned to the 169th 
Engineer Battalion where he pulled guard duty.  The veteran 
reported that he earned a total of 3 Bronze Star awards.  

Duplicate copies of medical records show treatment for 
various medical problems at J. F. K. Memorial Hospital from 
1986 to 1993 were received in July 1996.  

VA outpatient records show treatment for various complaints, 
including psychiatric problems from 1993 to 1996.  

A letter from the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR) (formerly U.S. Army and Joint 
Services Environmental Support Group (ESG)) was received in 
March 1997.  The letter included copies of operational 
reports for the 92nd Engineer Battalion and the 169th Engineer 
Battalion from May 1, 1967 to January 31, 1968.  The reports 
do not show the veteran was wounded in combat.  The letter 
indicated that additional specific information was needed to 
investigate and verify the veteran's claimed stressors.  The 
letter also noted that the killing, accidentally or in 
combat, of civilians was extremely difficult to verify and 
that an official report would have had to have been written 
and filed in order to verify the incident.  An incident not 
reported, could not be verified.  

A personal hearing was held at the RO in June 2000.  At that 
time, the veteran reported that he was assigned TDY to 
numerous places while in Vietnam.  He testified that he was 
put in charge of numerous operations while in Vietnam, 
including guarding a docking facility, driving civilians on 
and off military bases, and taking GI's to and from the air 
base.  He witnessed the execution of a civilian woman and a 
young man at the hands of South Vietnamese soldiers, watched 
as a Vietcong was thrown out of a helicopter during 
interrogation, and saw another prisoner being pistol whipped.  
The veteran testified that, except for an incident when a 
soldier was injured when a booby trap exploded, he could not 
recall if anyone from his unit was ever killed or injured in 
Vietnam; only close calls.  He testified that he was put in 
charge of a detail over two Spec 4's and a couple of privates 
because he had time and grade over them.  The veteran 
testified that he had two weeks of gorilla training and two 
weeks of demolition training while at Ft. Bragg.  

The veteran testified that he hit his head during a 
qualifying parachute jump and was hospitalized for several 
hours after passing out.  The veteran stated that he was 
released from the hospital the same day and was returned to 
his unit.  He started hallucinating the following day and was 
sent to a psychiatrist for evaluation.  The veteran testified 
that he saw the psychiatrist on several occasions over the 
next month or so.  The veteran reported that he requested to 
be removed from jump status and was then assigned to the 92nd 
Engineer Battalion.  

Copies of operational reports for the 169th Engineer 
Battalion from February 1 to April 31, 1968, were received 
from the Center for Unit Records Research in August 2000.  

A response from the National Personal Records Center (NPRC) 
in November 2000 was to the effect that there was no record 
that the veteran received psychiatric treatment during 
service and no record that he went to demolition school.  

A copy of an Armed Forces Liberty Pass was received from the 
veteran's representative in September 2001.  The pass shows 
the time limit was from 0500 to 1930 hours and is dated June 
9, 1967.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded. 

A review of the record reveals that all necessary 
notification and development actions under the new criteria 
have been complied with.  The veteran has not alleged the 
presence of any additional evidence which would be pertinent 
to his claim for service connection.  Through past actions of 
the RO, the veteran has been informed of the applicable 
criteria necessary to substantiate his claim, and he has been 
notified fully of what information needs to be proven in 
order to prevail in his claim.  The veteran was afforded a 
personal hearing at the RO, and was given an opportunity to 
present additional evidence and argument.  The Board finds 
that the VA has complied with its duty to assist the veteran 
in the development of his claim and that no additional notice 
or development is necessary.  

Service Connection-In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2001); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Prior to March 7, 1997, the following regulations were in 
effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The stressors which the veteran maintains 
caused his PTSD principally involved witnessing the killing 
of civilian personnel by South Vietnamese soldiers.  The 
veteran also asserts that he was sent on temporary duty 
assignments on numerous occasions in Vietnam and that he came 
under fire on several occasions.  He also claimed to have 
been involved in firefights with the enemy and that he 
received three Bronze Stars.  

The veteran was asked on several occasions to provide the RO 
with specific information concerning the claimed stressor 
events in Vietnam that lead to his current psychiatric 
problems so that additional development could be undertaken 
to verify the claimed events.  The veteran provided the RO 
with vague narratives of the claimed events; however, as 
nearly all of incidents involved civilians and South Vietnam 
soldiers, the incidents could not be corroborated through 
USASCRUR.  

The veteran's service personnel records show that after basic 
training, he was sent to carpenter school at Ft. Leonard 
Wood, Missouri, in February 1966.  After completion of his 
advanced training, the veteran was sent to basic airborne 
training at Ft. Benning, Georgia.  After completion of jump 
school, he was assigned to the 92nd Engineer Battalion in May 
1996.  His primary duty assignment was that of a heavy 
construction carpenter.  The veteran was assigned to two 
engineer construction battalions (92nd and 169th) for his 
entire tour of duty in Vietnam.  Other than basic jump 
school, the veteran's personnel records do not show any 
additional specialized training or additional duty 
assignments while in Vietnam.  The veteran was not awarded 
the Purple Heart or the Bronze Star.  Furthermore, the 
veteran was not awarded any other combat awards or citations.  

At the personal hearing in June 2000, the veteran testified 
that while he was in Vietnam, he was put in charge of 
numerous details, including leading convoys and pulling guard 
duty in remote outposts.  A review of the veteran's personnel 
records show that the highest grade he achieved during 
service was Private First Class (E-3).  The record also shows 
that the veteran was reduced one grade to an E-2 on two 
occasions, including once while in Vietnam in September 1967.  
It is highly unlikely that a noncombat soldier with the rank 
of PFC or lower, who's occupational specialty was that of a 
carpenter, would be put in charge of military personnel, 
particularly when the assignment involved the possibility of 
combat action.  Such assignments are not consistent with the 
circumstances, conditions, or hardships of the veteran's 
military service.  

In summary, the Board finds the veteran's assertions 
regarding his claimed stressors in service are not credible, 
and there is no verified stressor experienced by the veteran.  
Accordingly, the claim of service connection for PTSD is 
denied.  

Residuals of Head Injury

The veteran contends that he sustained a severe head injury 
during service and that he now has residual disability 
manifested principally by memory loss.  At the personal 
hearing in June 2000, the veteran testified that he first 
noticed that he had memory problems during service when he 
couldn't remember the chain of command while on guard duty 
(the veteran referred to them as the "10 commandants").  

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during service.  38 U.S.C.A. § 1110 (West 1991).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The service medical records show that the veteran reported a 
history of a head injury in jump school at the time of his 
separation examination in November 1968; however, he 
specifically denied any history of memory loss or amnesia.  
Moreover, no pertinent abnormalities referable to a head 
injury were noted on examination at that time.  

The medical evidence of record shows that the veteran has a 
long history of polysubstance abuse, including abuse of 
hallucinogenics.  There is no evidence contained in the 
claims folder, other than the veteran's contentions, which 
would tend to establish a medical link between his current 
claimed amnesia and a head injury in service.  The veteran, 
as a layman, is not competent to provide an opinion regarding 
medical causation or etiology.  Inasmuch as there is no 
evidence of a current disability manifested by amnesia which 
is shown to be related to a head injury in service, the Board 
finds that there is no basis to grant service connection.  
Accordingly, service connection for residuals of a head 
injury, claimed as amnesia, is denied.  


ORDER

Service connection for PTSD is denied.  

Service connection for residuals of a head injury with 
amnesia is denied.  




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

